DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 and 08/31/202 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 and 6-8 are objected to because of the following informalities:  
In claims 2 and 6, the term “the side wall” should be replaced with “the side wall of the opening”.
In claims 3 and 7, the term “the liquid supplying tube” should be replaced with “a liquid supplying tube” because the term is not positively recited in claims 2 and 6, respectively.
In claims 3 and 7, the term “a liquid” should be replaced with “liquid”.
In claims 4 and 8, the term “the liquid” should be replaced with “liquid” because the term is not positively recited in claims 3 and 7, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 5, the phrase “a polishing pad attached to a bottom and a sidewall of the opening” in claim 1, the phrase “a liquid supply member attached to a bottom and a sidewall of the opening” in claim 5 render the claims vague and indefinite because it is not clear whether the polishing pad or the liquid supply member has to be disposed along an entire bottom and an entire sidewall of the opening, or it can be disposed at a part of bottom and a part of sidewall of the opening. In addition, there could be two sidewalls but only one sidewall is claimed. Furthermore, it appears the polishing pad or the liquid supply member can be attached at an outside wall of the opening. For examination purposes and upon examination of figures the examiner has interpreted the term “a bottom and a sidewall of the opening” is to be replaced with “a bottom of a sidewall of the opening”.
Claims 2-4 and 6-15 respectively inherit the above deficiency by nature of their dependency.

In claim 10, the phrase “a density of the plurality of pores falls within a range of …” renders the claim vague and indefinite because one of ordinary skill in the art would not be able to measure a density of a plurality of pores. The examiner suspects the applicant meant to claim a density of a polishing pad having a plurality of pores. However, the specification does not provide an inference whether the applicant meant to disclose the density of the polishing pad having the plurality of pores, nor explains how to measure the density of the plurality of pores. Even if the applicant had intended to claim the density of the polishing pad, one of ordinary skill in the art would not be able to assume the claimed density range is reasonable. For examination purposes, therefore, the examiner has interpreted any polishing pad having a plurality of pores satisfies the density requirement disclosed in claim 10.

In claim 15, the phrase “a compressibility of the polishing pad falls within a range of 10 to 50%” renders the claim vague and indefinite because a percent compressibility of material cannot be comprehended without how much pressure is applied to the material. The specification is silent regarding a pressure condition of the compressibility measurement. By adjusting the pressure, any polishing pad will have a compressibility between 10 and 50%. For examination purposes, therefore, the examiner has interpreted any compressible polishing pad satisfies the compressibility requirement disclosed in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi et al. (JP 2007165488A), hereinafter Funahashi.
Funahashi discloses, in fig. 9(b), a wafer trimming module (as to claim 1) comprising: 
a holder comprising an opening (see annotated Funahashi fig. 9(b) below, bevel processing unit 60 has an open gap D); and 
a polishing pad attached to a bottom of a sidewall of the opening (see annotated Funahashi fig. 9(b) below, polishing member 63 is attached to a bottom of a side wall 62), wherein the polishing pad is compressible (Funahashi English translation, pg. 4, ln 12-14, the polishing member may be a flexible member, therefore, it is compressible);
wherein (as to claim 2) the sidewall further comprises a through hole for accommodating a liquid supplying tube (see annotated Funahashi fig. 9(b) below, first arm member 61 has a through hole which accommodates a liquid supplying tube);
wherein (as to claim 3) the liquid supplying tube is attached to the polishing pad for supplying a liquid (see annotated Funahashi fig. 9(b) below, liquid supplying tube is attached to a polishing member 63. According to Merriam-Webster Dictionary, “attach” means to bring into an association or relation. As seen in fig. 9(b), supply port 611 is associated with the polishing member 63 in order to supply liquid to the polishing member);  
wherein (as to claim 4) the liquid is a slurry for chemical-mechanical planarization (CMP) (Funahashi English translation, pg. 1, abstract, object of invention is applying slurry to a wafer surface during edge polishing);  
(as to claim 5) comprising: 
a holder comprising an opening (see annotated Funahashi fig. 9(b) below, as explained in claim 1 above, bevel processing unit 60 has an open gap D);
a liquid supply member attached to a bottom of a sidewall of the opening (see annotated Funahashi fig. 9(b) below, supply port 621 is attached to a bottom of second arm member 62. While the specification is silent about a structure of the liquid supply member other than its location of disposition, the supply port 621 of Funahashi is attached to a sidewall of the processing unit 60 and it supplies slurry to the polishing member 63) ; and 
a polishing pad coupled to the liquid supply member (see annotated Funahashi fig. 9(b) below, the supply port 621 is associated with the polishing member 63 by supplying the slurry), wherein the polishing pad is compressible (Funahashi English translation, pg. 4, ln 12-14, as explained in claim 1 above, the polishing member may be a flexible member, therefore, it is compressible);
wherein (as to claim 6) the sidewall further comprises a through hole for accommodating a liquid supplying tube (see annotated Funahashi fig. 9(b) below, as explained in claim 2 above, first arm member 61 has a through hole which accommodates a liquid supplying tube);
wherein (as to claim 7) the liquid supplying tube is attached to the liquid supply member for supplying a liquid (see annotated Funahashi fig. 9(b) below, a liquid supplying tube is attached to the supply port 621 in order to supply the slurry); 
wherein (as to claim 8) the liquid is a slurry for chemical-mechanical planarization (CMP) (Funahashi English translation, pg. 1, abstract, as explained in claim 4 above, object of invention is applying slurry to a wafer surface during edge polishing);  and
wherein (as to claim 9) the polishing pad comprises a plurality of pores for allowing the slurry to be soaked into the polishing pad (Funahashi English translation, pg. 4, ln 12-14, the polishing member may have a sponge body which has a plurality of pores, and the pores can allow slurry to be soaked into the polishing member 63).


    PNG
    media_image1.png
    455
    528
    media_image1.png
    Greyscale

Annotated Funahashi Fig. 9(b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi.
Funahashi discloses, in fig. 9(b), a wafer trimming module as in claim 5, but does not explicitly disclose (as to claim 10) a density of the plurality of pores falls within a range of 10 to 50 g/cm3 and (as to claim 15) a compressibility of the polishing pad falls within a range of 10 to 50%.  
As explained in 112(b) rejections above, it is impossible to measure the density of pores, and it requires the applied pressure to measure the compressibility of the polishing pad. If a density of polishing pad having a plurality of pores is to be measured, Funahashi’s polishing member comprising the sponge body should have a required density. Furthermore, Funahashi’s polishing pad should have the 10 to 50% compressibility if the appropriate pressure is applied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing member of Funahashi to provide a polishing pad having the disclosed ranges of density and compressibility since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi, in view of Vacassy et al. (TW I599453B), hereinafter Vacassy.
Funahashi discloses, in fig. 9(b), a wafer trimming module as in claim 5, but fails to disclose (as to claim 11) a size of the plurality of pores falls within a range of 30 to 60 µm, (as to claim 13) the polishing pad is made of a material selected from a group consisting of polyurethane, polyvinyl acetate (PVA), polyester, and fiber, and (as to claim 14) a hardness of the polishing pad falls within a range of 10 to 40 Shore D.  
Vacassy teaches, in an analogous CMP field of endeavor, a polishing pad wherein a size of the plurality of pores falls within a range of 30 to 60 µm (Vacassy English translation, pg. 4, ln 1-4, pores of a polishing pad may have an average pore size about 30 µm or greater than 30 µm), the polishing pad is made of a material selected from a group consisting of polyurethane, polyvinyl acetate (PVA), polyester, and fiber (Vacassy English translation, pg. 3, ln 45-50, polishing pad can comprise any suitable material into which aperture is introduced. The material may be polyurethane or polyester), and a hardness of the polishing pad falls within a range of 10 to 40 Shore D (Vacassy English translation, pg. 3, ln 55-64, polishing pad may have an average Shore D hardness of from about 15 to about 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing member of Funahashi to provide the polishing pad having disclosed pore size and hardness and made of disclosed material as taught by Vacassy in order to provide optimal polishing pad property by achieving good planarization efficiency and reducing defectivity (e.g. scratches) (Vacassy English translation, pg. 3, ln 12-17).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi, in view of Choi et al. (US 2016/0023323), hereinafter Choi.
Funahashi discloses, in fig. 9(b), a wafer trimming module as in claim 5, but fails to disclose (as to claim 12) the holder is made of polytetrafluoroethylene.  
Choi teaches, in an analogous CMP field of endeavor, wherein a holder is made of polytetrafluoroethylene (claim 3, carrier head comprising an external ring is made of polytetrafluoroethylene (PTFE)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bevel processing unit of Funahashi to provide the holder made of PTFE as taught by Choi so that its hydrophobic nature enables the holder to be durable in the aqueous environment.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi, in view of Kong (KR 20110077314A).
Funahashi discloses, in figs. 1, 2, and 9(b), a wafer trimming system (as to part of claim 16) comprising at least one wafer trimming module (fig. 9(b), bevel processing unit 60) comprising: 
a holder comprising an opening (see annotated Funahashi fig. 9(b) above, as explained in claims 1 and 5 above, bevel processing unit 60 has an open gap D);
a liquid supply member configured to be attached to a bottom of a sidewall of the opening (see annotated Funahashi fig. 9(b) above, as explained in claim 5 above, supply port 621 is attached to a bottom of second arm member 62); and 
a compressible polishing pad configured to be attached to the liquid supply member and the sidewall of the opening (annotated Funahashi fig. 9(b) above and Funahashi English translation, pg. 4, ln 12-14, flexible or compressible polishing member 63 is associated with supply port 621 at the bottom of second arm member 62), wherein (as to claim 18) the at least one wafer trimming module is configured to move toward a wafer for performing a trimming process to a wafer (Funahashi English translation, pg. 6, ln 12-14, drive mechanism of a bevel processing unit brings the bevel processing unit into press contact with an edge portion of a wafer), and wherein (as to claim 19) an edge of the wafer is pressed into the compressible polishing pad for a predefined depth during the trimming process (Funahashi English translation, pg. 6, ln 24-25, upper and lower surfaces of the wafer edge are covered in a predetermined range during the process; pg. 5, ln 40-41, polishing head is pressed and brought into contact with the edge portion of the wafer with a predetermined pressure, therefore, it makes contact with a predetermined depth).  
But Funahashi fails to disclose (as to remainder of claim 16) a control unit and at least one wafer trimming module attached to the control unit (Funahashi describes, in pg. 5, ln 39-41, that there is a driving mechanism of the bevel processing unit, but it is not shown in a figure), and (as to claim 17) the control unit is configured to be fastened to a sidewall or a bottom of a chamber of the wafer trimming system.
Kong teaches, in an analogous CMP field of endeavor, a wafer edge polishing chamfer unit comprising a control unit (fig. 5, driving member 120) and at least one wafer trimming module attached to the control unit (fig. 5, chamfer unit 100 is attached to the driving mechanism 120), and the control unit is configured to be fastened to a sidewall or a bottom of a chamber of the wafer trimming system (fig. 5, the driving member 120 is attached to a bottom of the chamfer unit 100, and it can be configured to be fastened to another place such as a sidewall of a chamber of the wafer trimming system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bevel processing unit of Funahashi to provide the control unit as taught by Kong where the control unit may enforce a wafer edge to make a full contact with a polishing pad for accurate polishing and a use of multiple trimming modules along with multiple control units may allow multiple wafer edge processing simultaneously.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi in view of Kong, as applied to claim 16 above, and in further view of Sensui et al. (US 2009/0165274), hereinafter Sensui.
Funahashi as modified by Kong discloses the wafer trimming system but they fail to disclose (as to claim 20) the control unit further comprises a gliding rail for guiding a movement of the at least one wafer trimming module.
Sensui teaches, in a field of machine grinding field of endeavor and capable of solving primary problem, a control unit further comprises a gliding rail for guiding a movement of the at least one wafer trimming module (fig. 4 and para. [0068]-[0070], grinding stone supporting apparatus 52 has a pair of rails 55 to transport a table 56 containing a servomotor 54 which is configured to position a grinding stone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving member of Funahashi as modified by Kong to provide the gliding rails as taught by Sensui in order to transport a grinding unit to a grinding subject in a smooth and continuous fashion so that a clean surface polishing finish can be achieved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai et al. (US 6,267,649) discloses a wafer edge trimming module comprising a holder with an opening and a polishing pad disposed within the opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 4165                                                                                                                                                                                                        


/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775